DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/772,600 filed on 06/12/2020.

Information Disclosure Statement
The information disclosure statement filed 06/12/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Douglas Owens on 05/03/2022.
Independent claim 4 is amended to include the limitation of dependent claims 5 and 10. Accordingly, dependent claims 5 and 10 are cancelled. See below.

Proposed Examiner’s Amendments for Application 16/772,600
1. (Previously Presented) An electronic device comprising:
a housing;
an inner plate embedded in the housing and having at least a portion made of a synthetic resin material, wherein the inner plate includes a first surface, a second surface facing away from the first surface, a first through hole formed to have a cone-shaped cross section having a diameter that gradually decreases from the first surface toward the second surface, and a second through hole disposed adjacent to the first through hole and formed to have a cone-shaped cross section having a diameter that gradually decreases from the second surface toward the first surface;
a first conductive line formed on the first surface and formed to at least partially overlap the first through hole when viewed from the first surface;
a second conductive line formed on the second surface and formed to at least partially overlap the second through hole when viewed from the second surface;
a first conductive layer deposited conformally on an inner wall of the first through hole and electrically connected to at least one of the first conductive line and the second conductive line;
a second conductive layer deposited conformally on an inner wall of the second through hole and electrically connected to at least one of the first conductive line and the second conductive line; and
a wireless communication module electrically connected to at least one of the first conductive line and the second conductive line,
wherein the first conductive line, the second conductive line, the first conductive layer, and the second conductive layer include a same composition.

2. (Original) The electronic device of claim 1, wherein the housing is at least partially made of a metal material,
the electronic device further comprises an inner structure integrally formed with the housing, and
the inner plate is mounted on the inner structure.

3. (Original) The electronic device of claim 1, wherein the first conductive line, the second conductive line, the first conductive layer, and the second conductive layer function as antennas.

4. (Currently Amended) An electronic device comprising:
a housing;
an inner plate accommodated in the housing and including an electrically conductive material region and an electrically insulative material region;
a circuit board accommodated in a space surrounded by the housing and the inner plate; 
conductive patterns printed on at least one surface of the inner plate in the electrically insulative material region of the inner plate;
through holes formed to penetrate opposite surfaces of the inner plate and positioned in a region in which the conductive patterns are formed; and
first conductive layers formed at least on inner walls of the through holes, respectively,
wherein the conductive patterns are formed on the opposite surfaces of the inner plate, respectively, and are electrically connected to each other through at least one of the first conductive layers, 
wherein the circuit board and the conductive patterns are electrically connected to each other,
wherein some of the through holes are formed in a conical shape that gradually decreases in diameter from one surface of the inner plate toward another surface of the inner plate, and
wherein some of remaining ones of the through holes are formed in a conical shape that gradually decreases in diameter from the another surface of the inner plate toward the one surface of the inner plate.

5. (Cancelled) 




6. (Currently Amended) The electronic device of claim 4, wherein the conductive patterns include a first conductive pattern formed on one surface of the inner plate and a second conductive pattern formed on another surface of the inner plate, and
the second conductive pattern is disposed to face a portion of the circuit board.

7. (Original) The electronic device of claim 6, further comprising:
a contact terminal mounted on the circuit board and corresponding to the second conductive pattern.

8. (Original) The electronic device of claim 6, further comprising:
an electrically conductive material portion protruding inside the housing and mechanically connected to the inner plate;
a contact terminal mounted on the circuit board and configured to be in electrical contact with the electrically conductive material portion of the housing; and
an anti-corrosion layer having at least a portion formed on the electrically conductive material portion of the housing, and including a graphene component,
wherein a portion of the first conductive pattern is formed on a surface of the anti-corrosion layer to be electrically connected to the electrically conductive material portion of the housing.

9. (Currently Amended) The electronic device of claim 4, wherein the first conductive layers are formed to at least partially fill the through holes so as to close the through holes.

10. (Cancelled) The electronic device of claim 4, 


11. (Currently Amended) The electronic device of claim 4, wherein at least some of the through holes are formed to have a smallest diameter at an intermediate portion between the opposite surfaces of the inner plate.

12. (Currently Amended) The electronic device of claim 4, further comprising:
a fastening hole formed adjacent to some of the through holes;
a second conductive layer formed on an inner surface of the fastening hole; and
a third conductive layer formed on one surface or another surface of the inner plate so as to electrically connect the second conductive layer to the first conductive layers or the conductive patterns.

13. (Currently Amended) The electronic device of claim 4, further comprising:
a communication module mounted on the circuit board; and
a contact terminal mounted on the circuit board and electrically connected to the communication module,
wherein when the contact terminal is electrically connected to at least one of the conductive patterns, the communication module transmits/receives a wireless signal through the conductive patterns or the first conductive layers.

14. (Currently Amended) The electronic device of claim 13, further comprising:
an electrically conductive material portion protruding inside the housing and mechanically connected to the inner plate;
an anti-corrosion layer having at least a portion formed on the electrically conductive material portion of the housing, the anti-corrosion layer including a graphene component,
wherein at least a portion of the first conductive pattern is formed on a surface of the anti-corrosion layer to be electrically connected to the electrically conductive material portion of the housing, and the contact terminal is in electrical contact with the electrically conductive material portion of the housing.

15. (Original) The electronic device of claim 4, further comprising:
an insulation layer formed in the electrically conductive material region of the inner plate,
wherein a portion of the conductive pattern is formed on the insulation layer in the electrically conductive material region of the inner plate.


Allowable Subject Matter
Claims 1-4, 6-9, 11-15 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electronic device comprising: a housing; an inner plate embedded in the housing and having at least a portion made of a synthetic resin material, wherein the inner plate includes a first surface, a second surface facing away from the first surface, a first through hole formed to have a cone-shaped cross section having a diameter that gradually decreases from the first surface toward the second surface, and a second through hole disposed adjacent to the first through hole and formed to have a cone-shaped cross section having a diameter that gradually decreases from the second surface toward the first surface; a first conductive line formed on the first surface and formed to at least partially overlap the first through hole when viewed from the first surface; a second conductive line formed on the second surface and formed to at least partially overlap the second through hole when viewed from the second surface; a first conductive layer deposited conformally on an inner wall of the first through hole and electrically connected to at least one of the first conductive line and the second conductive line; a second conductive layer deposited conformally on an inner wall of the second through hole and electrically connected to at least one of the first conductive line and the second conductive line; and a wireless communication module electrically connected to at least one of the first conductive line and the second conductive line, wherein the first conductive line, the second conductive line, the first conductive layer, and the second conductive layer include a same composition.
          Therefore, claim 1 and its dependent claims 2, 3 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 4 with the allowable feature being; An electronic device comprising: a housing; an inner plate accommodated in the housing and including an electrically conductive material region and an electrically insulative material region; a circuit board accommodated in a space surrounded by the housing and the inner plate; conductive patterns printed on at least one surface of the inner plate in the electrically insulative material region of the inner plate; through holes formed to penetrate opposite surfaces of the inner plate and positioned in a region in which the conductive patterns are formed; and first conductive layers formed at least on inner walls of the through holes respectively, wherein the conductive patterns are formed on the opposite surfaces of the inner plate, respectively, and are electrically connected to each other through at least one of the first conductive layers, wherein the circuit board and the conductive patterns are electrically connected to each other, wherein some of the through holes are formed in a conical shape that gradually decreases in diameter from one surface of the inner plate toward another surface of the inner plate, and wherein some of remaining ones of the through holes are formed in a conical shape that gradually decreases in diameter from the another surface of the inner plate toward the one surface of the inner plate.
          Therefore, claim 4 and its dependent claims 6-9, 11-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847